Title: From James Madison to George Johnston, 26 March 1805
From: Madison, James
To: Johnston, George


Sir.
Department of State March 26th. 1805.
I have received your letter respecting the capture of the Ship Commerce. Having already written to the Governor of Cuba on the subject of the irregular Cruizers, which sally from the ports of that Island to interrupt our Commerce, and received his answer, it is less necessary to repeat the remarks I then made. The President having been pleased to appoint Mr. Henry Hill Jr., who is understood to be now at New York, Consul for the Island of Cuba, it may be advantageous to you to request his attention & patronage in favor of Capt. Rockwell, whom you design to send to Havana in order to regain the property. I am &c.
James Madison
